Citation Nr: 0731117	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for a bilateral hearing loss 
disability.

The claim for service connection for a bilateral ankle 
disability is not before the Board as it was granted by the 
RO during the pendency of the appeal.  The RO's determination 
constitutes a full grant of the benefits sought on appeal; 
this matter is no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a bilateral hearing loss 
disability as the result of exposure to acoustic trauma.  See 
Veteran's Notice of Disagreement, February 2004.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to obtain additional VA records 
from the Marion, Indiana VA Medical Center (VAMC) and to 
schedule the veteran for an audiological examination. 

The veteran indicated in his September 2003 claim that he 
received VA treatment at the Marion, Indiana VAMC from 1983 
to 2003 for bilateral hearing loss.  No attempts have been 
made to obtain these medical records.  VA has an obligation 
under the Veterans Claims Assistance Act (VCAA) to associate 
all relevant records in VA's possession with the claims file 
of a veteran.  38 C.F.R. § 3.159 (2007).  Therefore, this 
case must be remanded in order to locate any outstanding VAMC 
treatment records from the Marion facility.  

The veteran should be scheduled for another VA audiological 
examination if outstanding records from the VA facility in 
Marion are located and reflect examination and treatment for 
hearing problems.  Although the veteran was afforded a VA 
examination in June 2004, such was based on a record that is 
possibly incomplete to the extent that VA medical records 
from the 1980s onward were not obtained and associated with 
the claims folder.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	Obtain the veteran's medical records 
from the VAMC in Marion, Indiana for 
any treatment concerning his alleged 
bilateral hearing loss from 1983 to the 
present.  

3.	If and only if records from the VA 
facility in Marion are obtained and 
reflect treatment and examination for 
hearing problems, schedule the veteran 
for a VA audiological examination and 
Maryland CNC speech recognition test.  
The claims file should be provided to 
the examiner for review, and the 
examiner should note that it has been 
reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has current hearing loss 
(of either or both ears).  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
(of either or both ears) began during 
service or whether the veteran's 
current hearing loss began within one 
year of service discharge. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the October 2005 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

